TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00555-CR



                                The State of Texas, Appellant

                                               v.

                                    Zachary Rainbow, Appellee




             FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
            NO. 077422, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The State’s motion to withdraw its notice of appeal is granted. See Tex. R. App. P.

42.2(a). The appeal is dismissed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Dismissed on State’s Motion

Filed: December 23, 2005

Do Not Publish